DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a final office action in response to communications received 12/22/2020. Claims 20-22, 25, 29-31, 34, 38-39 have been amended. Claims 25-28, 34-37, 39 have been withdrawn therefore are not being examined. Claims 20-24, 29-33, 38 are pending and addressed below.

Response to Arguments
Applicant’s arguments filed 12/22/2020 have been fully considered but they are moot in view of new grounds of rejections.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/07/2015. It is noted, however, that applicant has not filed a certified copy of the CN201510229467.8 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-24, 29-33, 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eisen (Pub. No. US 2012/0174223).

As per claims 20, 29, 38, Eisen discloses a method comprising: receiving a login request from a user with a user identifier (…see par. 19); calculating a size of a login session queue having the user identifier, the login session queue comprising a list of session identifiers corresponding to a list of login sessions having the user identifier (…generating session IDs…every time an internet user visits a specific web site, a new session ID is assigned…the same session ID is sometimes maintained…server terminates a session after a few minutes of inactivity and at a later time assign a new session ID…a session ID is an identification string that is usually composed of a ling, random, alpha-numeric string…see par. 20, 27); identifying one or more invalid login sessions in the login session queue and deleting the one or more invalid login sessions from the login session queue in response to the size of the login session queue exceeds a threshold for the user identifier of the user (...cookies can include session ID information and can be set to expire or deleted upon the closing of a browser…see par. 27); and inserting a first session identifier corresponding to the login request into the login session queue (…see par. 36).



As per claims 21, 30, Eisen discloses setting the threshold based on a metric selected from the group consisting of a login frequency of the user, a rating of the user, a type of the user, and a storage capacity of a cache (…see par. 34).


As per claims 22, 31, Eisen discloses modifying the threshold upon determining that the metric has changed for the user (…see par. 35).


As per claims 23, 32, Eisen discloses the deleting the invalid login sessions from the login session queue comprising storing the invalid login sessions in a database (...see par. 27, 34).


As per claims 24, 33, Eisen discloses the identifying one or more invalid login sessions comprising identifying the invalid login sessions based on one of the group consisting of the login time and a login medium (…see par. 33-34).






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect managing user login sessions.

Jorgenson (Pub. No. US 2003/0105805); “System and method for maintaining consistent independent server-side state among collaborating servers”;
-Teaches the client making requests to servers within the pool, the queue is included in each request (see par. 27-28).

Murakami (Pat. No. US 7895322); “Session Management Method for Computer System”; 
-Teaches an iSCSI session that includes one or a plurality of TCP connections, an iSCSI session management table having session ID’s (see col.11 lines 33-40).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436